DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 23 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by the US patent application publication of Aoyama et al. (2010/0225173).
As to claim 23, Aoyama discloses a method of operating a power receiver (40) of 
an inductive power transfer system, wherein the power transfer system comprises a power transmitter (10) for generating a wireless power signal for the power receiver ($0) when in a power transfer phase, wherein the inductive power transfer system supports communication from the power receiver (40) to the power transmitter (10) based on load modulation of the wireless power signal (see paragraphs [0094] and [0103]), the method comprising:  extracting power from the wireless power signal when in the power transfer phase (see paragraphs [0094] and [0103]); transmitting a first message to the power transmitter, the first message comprising a standby power signal requirement for the power signal during a standby phase (see paragraph [0103]); and receiving the power signal when in the standby phase (see paragraph [0103] and claim 6).
Allowable Subject Matter
Claims 1-21 and 24-28 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-16 are allowed because none of the prior art of record discloses or 
suggests the first message indicating a maximum duration of an interval in the standby phase, wherein no power signal is provided by the power transmitter during the interval, in combination with the remaining claimed features.
Claims 17-21 are allowed because none of the prior art of record discloses or 
suggests the first message indicating a maximum duration of an interval in the standby phase, wherein no power signal is provided by the power transmitter during the interval, in combination with the remaining claimed features.
	Claims 24-27 are allowed because none of the prior art of record discloses or suggests a power receiver circuit for an inductive power transfer system, comprising:  a power circuit, wherein the power circuit is arranged to extract power from a wireless power signal when in a power transfer phase; a transmitter circuit, wherein the transmitter circuit is arranged to transmit a first message to a power transmitter, wherein the first message comprises standby power signal requirement for the wireless power signal during a standby phase; and a receiver circuit, wherein the receiver circuit is arranged to receive the power signal when in the standby phase, in combination with the remaining claimed features.
	Claim 28 is allowed because none of the prior art of record discloses or suggests receiving a first message comprising a standby power signal requirement for the power signal during a standby phase; and providing the power signal in accordance with the standby power signal requirement during the standby phase, wherein the power receiver charges an internal energy store from the power signal during the standby phase, in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed April 15, 2022, with respect to the rejection of claim 23 under 35 U.S.C. 102 have been fully considered but they are not persuasive. The Applicant states that claim 23 is allowable because it depends from allowable claim 17.  However, claim 23 is an independent claim and does not depend from claim 17.
Applicant’s arguments, see Remarks, pages 8-10, filed April 15, 2022, with respect to the rejections of claims 1-8, 10-11, and 13-21 under 35 U.S.C. 102(b) have been fully considered and are persuasive.  The rejections of claims 1-8, 10-11, and 13-21 under 35 U.S.C. 102(b) has been withdrawn. 
The non-statutory double patenting rejection of claims 1-8, 10-19, and 21 has been withdrawn in view of the amendments to claims 1 and 17.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587. The examiner can normally be reached 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL KAPLAN/Primary Examiner, Art Unit 2836